 

 

ee ah i

Case 8:19-cv-01550-VMC-TGW Document 75-7 Filed 01/28/21 Page 1 of 8 PagelD 3163

COMMONWEALTH OF MASSACHUSETTS
MIDDLESEX, ss. SUPERIOR COURT

CIVIL ACTION
NO: 2012-02867

SHERRY FLORES
VS.
BOSTON SCIENTIFIC CORP.' & others’
deeds
RULINGS ON DAUBERT MOTIONS

Following hearings on October 3, 2017, these are my rulings on Boston Scientific’s Daubert
motions’ concerning two expert witnesses for the plaintiff.

A. Bruce Rosenzweig, M.D.

Dr. Rosenzweig, a well-credentialed, experienced and published urogynecologist with a
practice in Chicago and an Assistant Professor position with Rusk Medical College, is proffered on
the subjects of general and specific causation. He has performed over 1,000 pelvic floor surgical
procedures, some with synthetic mesh, and over 300 surgeries dealing with complications related
to synthetic mesh, including removal of all three BSC devices at issue in this case.

If permitted, Dr. Rosenzweig would opine that:

1, The mesh repair devices used in pelvic organ prolapse (“POP”) and stress urinary

incontinence (“SUI”) surgeries, including the Uphold, Pinnacle and Solyx devices,

are prone to complications including pelvic pain, scarring in the vagina and pelvic
floor, pain into the legs and thighs, dyspareunia (pain during intercourse), chronic

 

'd/b/a Mansfield Scientific, Inc., Microvasive, Inc.
2John Doe Corporations 1-50

38ee Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579 (1993) and its Massachusetts
counterpart, Commonwealth v. Lanigan, 419 Mass. 15 (1994).
 

tee

 

Case 8:19-cv-01550-VMC-TGW Document 75-7 Filed 01/28/21 Page 2 of 8 PagelD 3164

inflammation of tissue, scar bands or scar plates in the vagina, vaginal shortening or
stenosis, erosion of mesh into tissues or organs, and nerve entrapment.

“[T]he heavyweight small pore mesh like that contained in the Uphold, Pinnacle and
Solyx devices implanted in Ms. Flores has many well-known characteristics that
should have caused Boston Scientific to avoid its use in a product intended for
permanent implantation into the human vaginal floor. These characteristics include
the following: (1) degradation of the mesh; (2) chronic foreign body reaction; (3)
fraying and particle loss; (4) Infections and Bio-films; (5) roping and curling of the
mesh; (6) loss of pore size with tension; (7) fibrotic bridging teading to scar plate
formation and mesh encapsulation; and (8) shrinkage/contraction of the encapsulated
mesh.

“Boston Science’s Uphold, Pinnacle and Solyx devices are not suitable for their
intended application as permanent prosthetic implants for stress urinary incontinence
and pelvic organ prolapse, respectively, in women, and Boston Scientific failed to act
as areasonable and prudent medical device manufacturer by manufacturing an selling
its polypropylene mesh in permanent prosthetic implants like the Uphold, Pinnacle

and Solyx.”

“As a result of these and other inadequacies with the mesh, it is my opinion to a
reasonable degree of medical certainty that the implantation of the Uphold, Pinnacle
and Solyx devices caused Ms. Flores to suffer numerous injuries which are
permanent in nature. These injuries include ... chronic pelvic pain, chronic urinary
frequency, significant urgency, stress incontinence, bladder outlet instruction,
sensation of incomplete bladder emptying, slow urine flow, multiple erosions,
dyspareunia, and multiple surgical revisions.”

“The medical treatment required to treat Ms. Flores’s injuries that the Uphold,
Pinnacle and Solyx devices caused were a foreseeable result of her complications.”

“To a reasonable degree of medical certainty, the Uphold, Pinnacle and Solyx
implants and their effect, including shrinkage/contraction on surrounding tissue is the
cause for Ms. Flores’s injuries.”

“To a reasonable degree of medical certainty, contraction/shrinkage, degradation,
deformation, chronic body reaction, chronic inflammation and chronic subclinical
infection of the Uphold, Pinnacle and Solyx sling meshes caused Ms. Flores’ pelvic
pain after her initial implant. Scar formation is the foreseeable pathological response
to mesh placement that shrinks and contracts.”
 

 

 

Case 8:19-cv-01550-VMC-TGW Document 75-7 Filed 01/28/21 Page 3 of 8 PagelD 3165

8. Ms. Flores is at risk of future erosion and contraction/shrinkage of the mesh, chronic
foreign body reaction, and chronic inflammation that has not been explanted which
will cause more complications and may require further surgeries.

9. Dr. Coley, the plaintiffs surgeon who implanted the BSC devices, “did not deviate
from the standard of care in her work up and evaluation of Ms. Flores. ... While Dr.
Coley did cut the Pinnacle mesh during the implant procedure, it is an accepted
surgical practice to cut mesh in order to accommodate the patient’s individual
anatomy. ... [T]he excision procedures performed by Dr. Coley met the standard of
care and were medically and surgically indicated and performed in reasonable
fashion. Finally the care and treatment of Dr. Koski [who did a further excision
procedure] met the standard of care, were medically and surgically indicated and
were performed in a reasonable fashion.

In its motion, Boston Scientific takes issue with Dr. Rosenzweig’s specific causation
opinions as a whole; his opinions on the properties of polypropylene; his opinions on design of the
devices; and any opinions he might have on testing of medical devices and training physicians on
how to use them. It also seeks to preclude opinions concerning the Chevron Phillips Material Safety
Data Sheet for Marlex Polypropylene; BSC’s motives and state of mind; legal conclusions; and
anything else that might be “irrelevant and unhelpful.”

lagree with BSC that Dr. Rosenzweig should not be permitted to testify as to how a medical
device manufacturer ought to test its products or train physicians who may use them, and that no
witness should be permitted to opine concerning a party’s knowledge, belief, intent, state of mind,
or motive unless the witness was a participant in the party’s actions, which Dr. Rosenzweig was not.
I also agree that the Chevron Phillips MSDS, which will be admitted on the subject of notice only,
should not be part of Dr. Rosenzweig’s testimony.

The causation issue, on the other hand, is fair game. Although Dr. Rosenzweig is not a

chemist or a biomedical engineer, he has studied these disciplines as they relate to the degradation

of polypropylene in the human body as part of his own line of work. The knowledge he has gathered

-3-
 

 

Case 8:19-cv-01550-VMC-TGW Document 75-7 Filed 01/28/21 Page 4 of 8 PagelD 3166

and the opinions he has developed as a result have informed his own surgical practice. He has
removed polypropylene mesh products from hundreds of women in whom it was implanted, and
viewed first-hand the condition of the explanted material.

Whether Dr. Rosenzweig’s opinions on the implantation of polypropylene in the human body
are in the minority, as BSC contends, is not the issue. He has sufficient education and experience
with the product to qualify him to testify concerning the properties of polypropylene in the human
body, as well as design issues relating to its use, the choices of weight and pore size, and the
availability of a superior alternative.*

B. Jimmy Mays, Ph.D.

Dr. Mays received his doctorate in Polymer Science in 1984. He worked in industry for four
years, then joined the chemistry faculty of the University of Alabama at Birmingham. He rose to the
title of full Professor in 1995. A major focus of his research was polymeric biomaterials, including
polypropylene. He is presently an Adjunct Professor at Alabama, a Distinguished Professor of
Chemistry in the University of Tennessee, and a Distinguished Scientist at the Oak Ridge National
Laboratory. He has published nearly 400 peer-reviewed papers in scientific journals, half of which
involve the use of gel permeation chromatography (GPC) to characterize polymer average molecular
weights and molecular weight distributions, as well as other methods (spectroscopy, microscopy, and
mechanical properties measurements). He has co-edited an oft-sited book titled Modern Methods

of Polymer Characterization (John Wiley and Sons 1991), and is under contract to edit the second

 

‘T note that Dr. Rosenzweig and other urogynecologists have been qualified on these subjects
in other courts. See Wilkerson v. Boston Scientific Corp., 2015 WL 2087048 (S.D.W.Va., May 5,

2015) at *5-*6; Tyree v. Boston Scientific Corp., 54 F. Supp. 3d 501, 551-53 (8.D. W.Va. 2014); In

re Mentor Corp. ObTape Transobturator Sting Prods. Liab. Litig., 711 F, Supp. 2d 1348, 1370-71
(M.D. Ga. 2010).

-4-
Case 8:19-cv-01550-VMC-TGW Document 75-7 Filed 01/28/21 Page 5 of 8 PagelD 3167

edition. His qualifications in the field of polymer science are impeccable, and BSC does not argue

otherwise.

 

BSC does, however, take issue with Dr. Mays’s opinions on the effect of implanted polymer
on the human body. I agree that while Dr. Mays is eminently qualified to educate the jury on the

subject of polymer science as applied to polypropylene, and while this may significantly advance the

 

plaintiff's case, he will need to leave the medicine to the medics.
I would not exclude opinion testimony on the subject of in vive degradation of polypropylene
as explained in the section with this title at pp. 9-10 of his report, or portions of what follows in the

sections titled “Effect of Polypropylene Degradation in vivo” and “The Choice of Polypropylene as

|
|
|

a Material for a Permanent Implant” (pp. 10-19). These are matters of applied chemistry and, for
the most part, they are explained that way and are supported with citations to peer-reviewed studies.

1 would stop short, however, of opinions directly addressed to such matters as the
unsuitability of polypropylene for medical devices, opinions of others concerning the same, or
causation of adverse complications experienced by patients. (p. 18, first paragraph ff.). This is not
: Dr. Mays’s field, as he has admitted in deposition testimony.

Some of Dr. Mays’s report is supported with scientific literature of others. The bulk,
however, concerns a study that he did with Dr. Samuel Gido, testing for degradation of material from
Pinnacle and Obtryx devices (BSC products for treatment of POP and SUI, respectively) that had
been implanted in patients and later explanted. Using an impressive varicty of tools (Fourier
transform infrared spectroscopy (FTIR), GPC, scanning electron microscopy (SEM),
energy-dispersive X-ray spectroscopy (EDS), and transmission electron microscopy (TEM)), they

examined eleven explanted samples (two Obtrex and nine Pinnacles) with a range of implanted

-5-

 
 

Case 8:19-cv-01550-VMC-TGW Document 75-7 Filed 01/28/21 Page 6 of 8 PagelD 3168

periods (four <2 years; three 2-4 years; and four > 4 years), as well as control samples taken from
two Pinnacle and one Obtryx device that had not been implanted. The authors’ conclusion was that
although the three controls showed no cracking and only trace oxidation in one control and none in
the other two,’ all but one of the eleven samples showed oxidation (the eleventh was accidentally
omitted from this test); eight out of the eleven had discernible cracking; and there was an association
between degree of cracking and length of implantation.

The experiment and its results were published in a respected peer-reviewed publication.*
Before publication, however, the study was roundly criticized in the MDL session, which had been
offered as part of Dr. Mays’s testimony. Judge Goodwin took issue with the facts that

° The 11 experimental samples had been supplied by a plaintiffs’ attorney; the number

was small; and there was no explanation of the selection process other than these
were what was available;

. There was no information concerning how the samples had been explanted,

preserved, and handled before reaching the lab;

. The testers did not calculate the statistical significance of their samples or calculate

the rate of error;

 

‘“Qxidation degradation of the polypropylene results on a decrease in polypropylene
molecular weight, which is known to reduce the strength of the fibers and can eventually lead to fiber
failure. The degradation of the fibers due to oxidation and reduction in molecular weight eventuaily
results in the appearance of horizontal cracking on the fiber surfaces, which becomes more severe
at longer implantation times. This overall picture of oxidative degradation of implanted PP fibers
is consistent with previous studies on explanted PP fibers using the same and similar analytical

techniques ....” Report, pp. 20-21.

6A. Imel, et al., “Jn vivo oxidative degradation of polypropylene pelvic mesh,” Biomaterials
vol. 73, pp. 131-41 (2015).

-6-
 

wee ite ence

Case 8:19-cv-01550-VMC-TGW Document 75-7 Filed 01/28/21 Page 7 of 8 PagelD 3169

. Bleaching of the samples to remove biological material was done inconsistently; and
. There were failures to establish and adhere to a consistent testing protocol; for
example, there was no written protocol for the SEM testing, and the cracking
standard was strictly visual, subjective, and new to Dr. Gido, who was responsible
for spotting and counting the cracks.
The judge concluded:
Although Drs. Mays and Gido performed tests that are supported by
the literature, the haphazard application of these tests, errors, and
changes to their report lead to the conclusion that their methodology
is unreliable. Vigorous adherence to protocols and controls are the
hallmarks of “good science.”

Sanchez v. Boston Scientific Corp., WL 4851989 (S.D.W.Va. September 29, 2014) at *25-*28,

citing Black y. Rhone—Poulence, Inc., 19 F. Supp. 2d 592, 603 (S.D.W.Va.1998).

 

As interesting and on-point as the study is, and although J am not greatly troubled by the fact
that a plaintiffs’ counsel provided the samples or that the testing was done in anticipation of
litigation, I have to agree with the rest of the judge’s criticisms, all of which go to reliability. The
study and its results will therefore be excluded. For the same reasons as with Dr. Rozensweig, Dr.
Mays is also to stay away from the the Chevron Phillips MSDS and opinions regarding BSC’s state
of mind and corporate ethics.

ORDER

For the foregoing reasons,

A. BSC’s Motion to Exclude the Opinions and Testimony of Bruce Rosenzweig, M.D.
is ALLOWED IN PART, in that the witness is precluded from testifying as to how

amedical device manufacturer should test its products; how it should train physicians

-7-
 

 

Case 8:19-cv-01550-VMC-TGW Document 75-7 Filed 01/28/21 Page 8 of 8 PagelD 3170

who may use them; or BSC’s knowledge, belief, intent, state of mind, or motive; or
the Chevron Phillips MSDS. The motion is otherwise DENIED,

2. BSC’s Motion to Exclude the Opinions and Testimony of Jimmy Mays, Ph.D. is
ALLOWED IN PART, in that the witness is precluded from offering opinions on the
effect of implanted polymer on the human body, or directly addressed to such matters
as the unsuitability of polypropylene for medical devices, opinions of others
concerning the same, and causation of adverse complications experienced by
patients; the testing and results of the eleven explanted mesh samples; the Chevron
Phillips MSDS; and opinions regarding BSC’s state of mind and corporate ethics.

The motion is otherwise DENIED.

[5/

Thomas P. Billings
Justice of the Superior Court

Dated: October 5, 2017
